Case 1:17-cv-05882-EK-RER Document 50 Filed 11/25/20 Page 1 of 4 PageID #: 854



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

 ANTONIO TEJADA, ANDRES EDGARDO
 LARROCA FRANCO, ALICIA SANTOS, EVELYN
 JACINTO, ARACELI PEREZ, AND ADAN                    MEMORANDUM & ORDER
 TEJADA,                                             17-CV-5882(EK)(RER)

                         Plaintiffs,

                  -against-

 LA SELECTA BAKERY, INC. AND RAFAEL
 REYNOSO,

                         Defendants.

 ------------------------------------x

ERIC KOMITEE, United States District Judge:

            Plaintiffs Antonio Tejada, Andres Edgardo Larroca

Franco, Alicia Santos, Evelyn Jacinto, Araceli Perez, and Adan

Tejada bring this action against defendants La Selecta Bakery,

Inc. and Rafael Reynoso alleging violations of the Fair Labor

Standards Act (FLSA) and the New York Labor Law (NYLL).

Plaintiffs seek damages for unpaid overtime and minimum wages,

unlawful deductions, failure to furnish wage notices and wage

statements, liquidated damages, pre-judgment and post-judgment

interest, attorneys’ fees and costs, and a fifteen percent

penalty for all damages not paid within ninety days.

            Defendants failed to appear or otherwise defend

against this action.      At the Plaintiffs’ request, the Clerk of

the Court entered a Certificate of Default on July 31, 2019.

                                       1
Case 1:17-cv-05882-EK-RER Document 50 Filed 11/25/20 Page 2 of 4 PageID #: 855



ECF No. 42.    On February 25, 2020, the Plaintiffs moved for

default judgment, ECF No. 45, and the Court referred that motion

to Magistrate Judge Ramon E. Reyes for a Report and

Recommendation (R&R).      See Minute Entry dated Feb 27, 2020.

            On September 23, 2020, Judge Reyes issued an R&R

recommending that the Court grant Plaintiffs’ motion for default

judgment and award damages under the NYLL.          ECF No. 48.    Neither

party has filed an objection to the R&R and the time to do so

has expired.     28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Accordingly, the Court reviews the R&R for clear error on the

face of the record.      See Advisory Comm. Notes to Fed. R. Civ. P.

72(b); accord Gesualdi v. Mack Excavation & Trailer Serv., Inc.,

No. 09-CV-2502, 2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010).

Having reviewed the record, the Court finds no clear error.

Accordingly, the Court adopts the R&R in its entirety pursuant

to 28 U.S.C. § 636(b)(1).

            Therefore, the Court grants Plaintiffs’ motion for

default judgment and awards damages as set forth in the R&R:

         $35,480.92 to Plaintiff Antonio Tejada, plus pre-judgment

          interest in the amount of $17,453.70 as of, and

          including, the date of this Order, plus an additional




                                      2
Case 1:17-cv-05882-EK-RER Document 50 Filed 11/25/20 Page 3 of 4 PageID #: 856



          $8.75 for every additional day through the entry of

          judgment; 1

         $25,743.08 to Plaintiff Andres Edgardo Larroca Franco,

          plus pre-judgment interest in the amount of $14,218.64 as

          of, and including, the date of this Order, plus an

          additional $6.35 for every additional day through the

          entry of judgment;

         $41,163.58 to Plaintiff Alicia Santos, plus pre-judgment

          interest in the amount of $20,046.10 as of, and

          including, the date of this Order, plus an additional

          $10.15 for every additional day through the entry of

          judgment;

         $28,207.42 to Plaintiff Evelyn Jacinto, plus pre-judgment

          interest in the amount of $13,840.96 as of, and

          including, the date of this Order, plus an additional

          $6.96 for every additional day through the entry of

          judgment;

         $31,939.31 to Plaintiff Araceli Perez, plus pre-judgment

          interest in the amount of $19,491.73 as of, and




      1  As set forth in the R&R, prejudgment interest is calculated using the
following formula: (total compensatory damages due to plaintiff) x .09/365 x
(number of days from midpoint date to the date the Clerk of the Court enters
judgment). The R&R identifies the following midpoint dates: June 11, 2015
for Plaintiff Antonio Tejada; October 9, 2014 for Plaintiff Andres Edgardo
Larroca Franco; July 1, 2015 for Plaintiff Alicia Santos; June 16, 2015 for
Plaintiff Evelyn Jacinto; February 16, 2014 for Plaintiff Araceli Perez; and
February 15, 2016 for Plaintiff Adan Tejada.

                                      3
Case 1:17-cv-05882-EK-RER Document 50 Filed 11/25/20 Page 4 of 4 PageID #: 857



          including, the date of this Order, plus an additional

          $7.88 for every additional day through the entry of

          judgment;

         $28,725.29 to Plaintiff Adan Tejada; plus pre-judgment

          interest in the amount of $12,366.83 as of, and

          including, the date of this Order, plus an additional

          $7.08 for every additional day through the entry of

          judgment;

         Post-judgment interest for each Plaintiff at the rate set

          forth in 28 U.S.C. § 1961;

         Attorneys’ fees in the amount of $30,000;

         Costs in the amount of $1,308.71; and

         A fifteen percent penalty for all damages not paid within

          ninety days, pursuant to N.Y.L.L. § 198(4).


            The Clerk of Court is respectfully directed to enter

judgment and close this case.




      SO ORDERED.

                                    _/s Eric Komitee____________
                                    ERIC KOMITEE
                                    United States District Judge


Dated:      November 25, 2020
            Brooklyn, New York



                                      4
